IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF: STEVEN J.                             No. 85403
                SINGER LIVING TRUST, DATED
                JANUARY 15, 2011.
                                                                            FILED
                KARINA SINGER,
                                         Appellant,                         NOV 0 3 20
                            vs.
                LENORE BOEKANKAMP; AND
                NATASHA SINGER,
                                Res • ondents.




                                     ORDER DISMISSING APPEAL

                             This is a pro se appeal from an order denying appellant's
                "Motion to Strike Unlawful Order for Attempt to Intentionally Defraud the
                Court ("Motion to Strike")," "Notice of Motion and Motion for an Order to
                Enforce Court Orders," and "Motion for an Order to Show Cause Regarding
                Contempt."    Eighth Judicial District Court, Clark County; Jessica K.
                Peterson, Judge.
                             Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the order designated
                in the notice of appeal is not substantively appealable. See NRAP 3A(b).
                This court has jurisdiction to consider an appeal only when the appeal is
                authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129


SUPREME COURT
     OF
   NEVADA
                     Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule provides
                     for an appeal from the order identified here. Accordingly, this court
                                 ORDERS this appeal DISMISSED.




                                                                                        J.
                                                        Hardesty


                                                               .41.4C4%.0               J.
                                                        Stiglich


                                                                                        J.
                                                        Herndon




                     cc:   Hon. Jessica K. Peterson, District Judge
                           Karina Singer
                           Ghandi Deeter Blackham
                           Eighth District Court Clerk




 SUPREME COURT
         OF
      NEVADA


( 01 1947A    .4D.
                                                          2